Title: To Thomas Jefferson from Jerman Baker, 3 June 1824
From: Baker, Jerman
To: Jefferson, Thomas


Dr Sir,
Richmond
3d June 1824
It has become very important to some of my friends to ascertain the character of the title by which the late Col Henry Skipwith held the Estate called Indian Camp, now in the County of Powhatan, (formerly a part of Cumberland).As I presume you are acquainted with all the parts relating thereto, I beg leave to enquire whether he acquired it in right of his Wife, and if so, whether she ever conveyed it to him; If not in right of his Wife, then from whom; and in either event, where any record can probably be found shewing the title; any information which you will be so good as to give will be very thankfully received.Be pleased Sir, to present me affectionately to Mrs Randolph & family, & for yourself to accept the assurance of my sincere regard & great respect.Yrs trulyJerman Baker